Citation Nr: 0834943	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-02 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for tinnitus.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Ft. Harrison, Montana.


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in an October 
1997 rating decision.  The veteran did not perfect an appeal 
that decision and it became final.  

2.  The evidence added to the record since the October 1997 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.  

3.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for tinnitus has been submitted.  38 
U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in September 2005.  The September 2005 letter provided 
adequate notice with respect to the evidence necessary to 
reopen a claim for service connection.  Although the letter 
failed to inform the veteran regarding the disability-rating 
and effective date, the veteran was provided with notice 
regarding these elements in March 2006, prior to the issuance 
of a Supplemental Statement of the Case (SSOC).  See Dingess, 
supra.  Although the veteran received notice after the 
initial adjudication of this case, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria and Analysis 

Whether new and material evidence has been received to reopen 
a claim for tinnitus

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In June 1997, the veteran filed a claim for entitlement to 
service connection for tinnitus.  In October 1997, the 
veteran's claim for service connection was denied.  At the 
time of the October 1997 denial, the record contained an 
August 1997 tinnitus diagnosis and a September 1997 VA 
compensation and pension examination which noted tinnitus by 
history.  Also of record was an October 1997 showing of 
tinnitus.  It was noted that it was a high-pitched ringing 
sound that distracts from daily activities and that it began 
in the early 1980's.  The AOJ determined that there was no 
nexus to service and denied the veteran's claim.  The veteran 
did not perfect an appeal to the October 1997 decision and it 
became final.  

In August 2005, the veteran submitted a request to reopen his 
claim for service connection for tinnitus.  Since the October 
1997 decision, the veteran has presented VA outpatient 
treatment records which note chronic tinnitus and subjective 
reports of tinnitus.  Also, since the October 1997 decision 
the veteran 
has been afforded a VA compensation and pension examination.  
In the June 2007 VA compensation and pension examination, the 
veteran reported tinnitus due to noise exposure from tanks, 
artillery and small arms.  The VA examiner, without review of 
the C-file, noted that given the veteran's history of 
significant military noise exposure, he concluded that it is 
at least as likely as not that his present tinnitus is 
related to that exposure.  The June 2007 VA compensation and 
pension examination provides a possible nexus to service, a 
fact not previously established.   

The Board finds that the above evidence constitutes new and 
material evidence in that it is neither cumulative nor 
redundant of previously submitted evidence.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the veteran's claim.  

Entitlement to service connection for tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Initially, the Board notes that veteran has alleged 
participation in combat and the Board has accepted that the 
veteran engaged in combat.  In light of this, the veteran is 
entitled to the provisions set forth in 38 U.S.C.A. 
§ 1154(b).  (The AOJ has granted service connection for PTSD 
based upon combat or combat like exposure, to include 
incoming fire.)  Thus, the veteran's claims of noise 
exposure, to include noise from fire and artillery, will be 
accepted as evidence of what occurred in service since it is 
consistent with the circumstances, conditions or hardships of 
such service.  

The veteran is seeking service connection for tinnitus.  
Having reviewed the evidence pertaining to the veteran's 
claim, the Board has concluded that service connection for 
tinnitus is warranted.  

The evidence shows that the veteran has a current diagnosis 
of bilateral tinnitus.  The veteran testified at his hearing 
that he was assigned to a gunner tank in service and that he 
was exposed to fire fights.  He maintained that after service 
he was a student for 10 years and that in the mid to late 
1970's he began to experience a ringing in his ears.  The 
veteran denied post service noise exposure. 

In the June 2007 VA compensation and pension examination, the 
veteran reported tinnitus due to noise exposure from tanks, 
artillery and small arms.  The VA examiner, without review of 
the C-file, noted that given the veteran's history of 
significant military noise exposure, he concluded that it is 
at least as likely as not that his present tinnitus is 
related to that exposure.  In July 2007, another VA 
compensation and pension opinion was issued by the same 
examiner.  The examiner opined, after review of the veteran's 
C-file, that it is less than likely that the veteran's 
hearing acuity was adversely affected by in service noise 
exposure and that the reported tinnitus, in the absence of 
hearing loss, is also considered less than likely related to 
that military noise exposure.  

The Board finds that the evidence supports a finding of a 
nexus between the noise the veteran was exposed to in service 
and the current tinnitus.  The Board finds the veteran both 
competent and credible when it comes to the evidence about 
his exposure to noise during service.  A layman is competent 
to report that he was exposed to noise.  Layno, supra, 6 Vet. 
App. 465.  The veteran's reports of noise exposure during 
service are persuasive.  The Board further finds the evidence 
proffered by the veteran about the onset of his tinnitus 
persuasive.  The Board acknowledges that the July 2007 VA 
examiner noted that, it is less than likely that the 
veteran's hearing acuity was adversely affected by in service 
noise exposure and that the reported tinnitus, in the absence 
of hearing loss, is considered less than likely related to 
that military noise exposure.  However, the Board will afford 
more probative value to the first medical opinion.  We find 
that the reasoning behind the second opinion is unpersuasive 
as it implies that there must be hearing loss in order for 
there to be noise induced tinnitus.  In reaching this 
determination the Board is ever mindful of the provisions of 
38 U.S.C.A. § 1154.  The veteran has presented competent, 
credible evidence (his testimony) of noise exposure.   There 
is no basis to refute his testimony or the first medical 
opinion.  Accordingly service connection for tinnitus is 
granted.   


ORDER

The application to reopen the claim of entitlement to service 
connection for tinnitus is granted.

Service connection for tinnitus is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


